El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El honorable Tribunal Superior de Puerto Rico, Sala de San Juan, siguiendo al pie de la letra lo dispuesto en la Ley de Beneficios por Incapacidad de 1968, (1) resolvió que la recu-*52rrente —una empleada en la empresa privada que se inca-pacitó temporalmente debido a enfermedad o accidente no relacionado con su empleo— tenía el término de seis meses para solicitar de su patrono la reinstalación a su empleo, contado dicho término a partir de la fecha de comienzo de su incapacidad.
Dicho de otra manera, que de acuerdo con las disposi-ciones de la citada ley, un patrono viene en la obligación de reservar el puesto del empleado incapacitado por el término de seis meses, contado dicho término a partir del día en que dicho empleado quedó incapacitado.
No conforme, la empleada-recurrente acudió ante este Tribunal mediante el correspondiente recurso de revisión, con la alegación de que el referido término de seis meses debe empezar a contarse a partir de la fecha en que el empleado efectivamente comienza a recibir los beneficios por incapa-cidad que provee la citada ley. Por ser ésta una cuestión nueva y revestida de interés general, expedimos el auto soli-citado. Por las razones que a continuación expondremos, procede la confirmación de la sentencia dictada por el tribunal de instancia.
I — 1
La sección de la citada Ley de Beneficios por Incapa-cidad pertinente al asunto en controversia lo es la Sec. 3(q), la cual dispone: (2)
(q) Reinstalación después de la incapacidad
En los casos de incapacidad para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeña el trabajador al momento de comenzar la incapacidad y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) que el trabajador requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y *53cuando que dicho requerimiento no se haga después de trans-curridos seis (6) meses desde la fecha de comienzo de la incapacidad;
(2) que el trabajador esté mental y físicamente capaci-tado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición; y
(3) que dicho empleo subsista al momento en que el trabajador solicite su reposición. Se entenderá que el empleo subsiste cuando el mismo esté vacante o lo ocupe otro trabaja-dor. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) días siguientes a la fecha en que se hizo el requerimiento de reposición. (Énfasis suplido.)
Es correcto que la Sec. 1 de la citada ley (3) establece que la misma debe ser “liberalmente interpretadla] para cumplir su propósito de indemnizar a los trabajadores por la pérdida de salarios resultante de incapacidad debid[o] a enfermedad o accidente no relacionados con el empleo”. (Énfasis suplido.)
No es menos cierto, sin embargo, que cuando “la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. (4) Irizarry v. Registrador, 61 D.P.R. 74 (1942); Quevedo v. Am. Trading Co. et al., 18 D.P.R. 955 (1912); Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743 (1952); Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101 (1964); Rodríguez v. Fidelity Bond Mortg. Corp., 108 D.P.R. 156 (1978).
El propósito que persigue la citada Ley de Beneficio por Incapacidad es loable por demás. El legislador le quiso garantizar al obrero que se incapacita temporalmente debido a enfermedad o accidente no ocupacional, no sólo tranquilidad de espíritu y el sustento de él y de su familia por un tiempo determinado, sino el derecho a ser reinstalado en su empleo.
*54Consciente nuestro legislador, sin embargo, de la carga y el perjuicio en que ello podría resultar para el patro-no —quien se ve obligado a reservar el empleo al obrero-estableció, mediante lenguaje claro y preciso, unos requisitos y unos períodos de tiempo para el ejercicio del derecho a la reinstalación.
El texto claro de una ley es la expresión por excelencia de la intención legislativa. Rodríguez Rodríguez v. Gobernador, ante. Como expusimos en Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975), “[e]n aras de la liberalidad no podemos ir más allá de la ley”.
Resolvemos, en su consecuencia, que para que un empleado que se ha incapacitado temporalmente por razón de enfermedad o accidente no ocupacional tenga derecho a ser reinstalado en su antiguo empleo viene obligado, en adición a cumplir con los demás requisitos que exige la Ley de Beneficios por Incapacidad, a requerir su reinstalación en o antes de que transcurra el término de seis meses desde la fecha en que se incapacitó.
r — i hH
En el caso de autos, la empleada-recurrente se incapacitó para trabajar el 19 de enero de 1976, según ello surge de la solicitud de beneficios por incapacidad que ella misma sus-cribiera al solicitar acogerse a los beneficios de la citada Ley Núm. 139 de 1968. (5) El tribunal de instancia determinó que el requerimiento verbal de reinstalación que hiciera la recu-rrente a su patrono fue hecho con posterioridad a que expi-rara el término de seis meses, contado el mismo a partir del 19 de enero de 1976. (6)
*55Siendo ello así y por las razones antes expresadas, se con-firma la sentencia dictada en el presente caso por el tribunal de instancia.
El Juez Asociado Señor Negrón García no intervino.

(1) Ley Núm. 139 del 26 de junio de 1968, conocida por “Sinot”.


(2)11 L.P.R.A. sec. 203(q).


(3) 11 L.P.R.A. see. 201.


(4) Art. 14, Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.


(5) Los beneficios de la Ley fueron concedidos a la recurrente a partir del 24 de febrero de 1976, debido a que hasta esa fecha la recurrente había estado disfru-tando de licencia por enfermedad. La Ley Núm'. 139 no permite la concesión de beneficios mientras el empleado esté recibiendo otros emolumentos tales como sala-rios.


(6) En adición a lo anteriormente expresado, con fecha de 16 de agosto de 1976, la recurrente solicitó ante el Departamento del Trabajo de Puerto Rico una exten-*55sión de los beneficios por incapacidad bajo Sinot en donde hizo constar que conti-nuaba incapacitada en esa fecha y que la fecha de su posible recuperación sería el 16 de octubre de 1976. Ello causa incumplimiento con el Apartado (2) del Inciso (q) de la Sec. 203 de 11 L.P.R.A. que, como vimos, exige que “el trabajador esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición”.